Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a directivity control system for a plurality of speaker units.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest a directivity control system that forms a variety of sound fields via a plurality of speaker units, comprising:  a speaker block in which the plurality of speaker units are grouped by being fixedly connected in a predetermined array, each speaker unit having characteristics of being capable of output in the same phase from any site of a flat diaphragm, and being capable of sound reproduction covering all frequency bands; an interface section that receives an acoustic signal and a control signal for each of the plurality of speaker units configuring the speaker block, the acoustic signal outputting sound from a sound source, the control signal defining a directivity angle for the output according to at least horizontal directivity angle data and vertical directivity angle data, relative to a set position of each of the speaker units; an arithmetic section that calculates virtual delay time data for each of the speaker units, which are in a virtual array at the defined directivity angles, from the control signal received by the interface section, by separately calculating delay times of the upper end and lower end speaker units for the horizontal direction and separately calculating delay times of the left end and right end speaker units for the vertical direction, with intermediate portions between the upper and lower ends and between the left and right ends being interpolated based on the characteristics, and by adding horizontal delay time data calculated from the horizontal directivity angle and vertical delay time data calculated from the vertical directivity angle, the arithmetic section further calculating characteristic correction amount data for matching a sound volume or frequency characteristic in the case of the speaker units being in the virtual array, with either a sound volume and frequency characteristic in the case of the speaker units being in a physical array at the respective directivity angles; an acoustic data processing section that produces acoustic data from each acoustic signal received by the interface section, while producing output data that can reach a predetermined sound-receiving position by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588.  The examiner can normally be reached on PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

















/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
June 5, 2021